REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Emax-3100 User
Manual (Laser Monitoring System, Electromax International, Inc., at least available by 2017) or Arledge, Jr. (US 5757943), expressly teaches or reasonably suggests, “a system for actively mitigating noise caused by vibration of a thin vehicle front windshield in an occupant compartment of a vehicle, the system comprising: 
a pair of laser scanners configured to be mountable inside the vehicle occupant compartment, each laser scanner of the pair of laser scanners being configurable to scan an associated initial portion of the windshield simultaneously with the other laser scanner of the pair of laser scanners, when the windshield is vibrating; 
one or more processors; and 
a memory communicably coupled to the one or more processors and storing a noise frequency estimation module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to: 
…
using laser scans of the initial portions of the windshield, determine a laser scanner of the pair of laser scanners that currently resides closest to a localized maximum displacement of the windshield; 
…
and using data acquired from at least one laser scan of the windshield at the location of the localized maximum displacement, estimate a frequency of the noise“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 2 and 4-11 are allowed because they contain all the limitations of independent claim 1 as above.

Regarding claim 12, none of the closest prior art, such as Emax-3100 User
Manual (Laser Monitoring System, Electromax International, Inc., at least available by 2017) or Arledge, Jr. (US 5757943), expressly teaches or reasonably suggests, “using laser scans of the initial portions of the windshield, determining a laser scanner of the pair of laser scanners that currently resides closest to a localized maximum displacement of the windshield;
autonomously controlling operation of the determined laser scanner to
progressively scan the windshield in a movement direction away from the other laser
scanner until a location of the localized maximum displacement is determined;
using data acquired from at least one laser scan of the windshield at the location of the localized maximum displacement, estimating a frequency of the noise", in combination with the rest of the limitations of the claim, in a manner as claimed.
Independent claim 20 is allowed for the same reasons as claim 14.
Dependent claims 13-19 are allowed because they contain all the
limitations of independent claim 12 as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654     

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654